Citation Nr: 0904708	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus, Type 2, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
diabetes mellitus, type II, rated 20 percent disabling, based 
on presumptive service connection due to herbicide exposure 
in Vietnam pursuant to 38 C.F.R. § 3.309(e).  The veteran 
continues to appeal for a higher rating for this disability.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires 
insulin and a restricted diet; and there are no indications 
that his activities have to be regulated; there are 
complications of peripheral vascular disease of the lower 
extremities, coronary artery disease, acute renal 
insufficiency, and peripheral neuropathy of the extremities 
that are rated separately and are compensable; there are 
complications of impotency that are noncompensable; and there 
are indications of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations, or twice a month visits 
to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the Veteran has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Since the Veteran timely appealed the rating initially 
assigned for his diabetes mellitus, the Board must consider 
his possible entitlement to "staged" ratings to compensate 
him for times since filing his claim when this disability may 
have been more severe than at other times during the course 
of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A rating of 60 percent is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The medical evidence on file shows that Veteran's diabetes 
mellitus requires insulin treatment and a restricted diet.  
The Veteran contends that he was directed by his physician 
"in controlled physical activity," and therefore, he must 
regulate his activities.  The evidence, however, does not 
show that his service-connected diabetes requires regulation 
of activities.  VA treatment notes in 2006 and 2007 advised 
him to maintain his exercise.  

Moreover, episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month have not been shown.

Since the Veteran does not have to regulate his activities 
due to his service-connected diabetes mellitus, the evidence 
does not support an increased, 40 percent, rating for the 
disability.  The evidence more nearly approximates the 
criteria for a 20 percent rating.

Diagnostic Code 7913 directs that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  Since a rating of 100 percent for diabetes 
mellitus could not be assigned in this case, any 
complications of diabetes mellitus, if so shown, must be 
rated as separate disabilities.  The Veteran is also service 
connected for complications including peripheral vascular 
disease of the lower extremities, coronary artery disease, 
acute renal insufficiency, and peripheral neuropathy of the 
extremities that are rated separately and are compensable.  
These conditions are not part of the disability that is rated 
under Diagnostic Code 7913.  Id.  Furthermore, the rating 
assigned in this decision subsumes any noncompensable 
complications of the veteran impotency.  Id.  

At no point during this appeal has he been required to 
regulate his activities due to his diabetes.  As such, a 
staged rating is not warranted in the instant case.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating is not 
warranted.   


ORDER

Entitlement to an increased evaluation for diabetes mellitus 
is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


